Exhibit 10.1

Award Agreement for

Restricted Stock Units under the Bojangles’, Inc.

Amended and Restated 2011 Equity Incentive Plan

THIS AWARD AGREEMENT FOR RESTRICTED STOCK UNITS (this “Agreement”) is made by
Bojangles’, Inc. (the “Company”) to the participant named on the grant schedule
attached hereto (the “Grantee”), dated as of the date set forth on the grant
schedule attached hereto (the “Grant Date”).

RECITALS

WHEREAS, the Company desires to award Restricted Stock Units to the Grantee
under the Bojangles’, Inc. Amended and Restated 2011 Equity Incentive Plan, as
amended (the “Plan”), pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Grant Schedule. Certain terms of the grant of Restricted Stock Units are set
forth on the grant schedule (the “Grant Schedule”) that is attached to, and is a
part of, this Agreement.

2. Grant of Restricted Stock Units. As of the Grant Date, pursuant to the Plan,
the Company hereby awards to the Grantee the number of Restricted Stock Units
set forth on the Grant Schedule (the “Award”), subject to the restrictions and
on the terms and conditions set forth in this Agreement and the Plan. The terms
of the Plan are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Capitalized terms used but not defined herein,
including the Grant Schedule, will have the same meaning as defined in the Plan.

3. Grant Date. The Grant Date of the Restricted Stock Units is set forth on the
Grant Schedule.

4. Vesting. Subject to the further provisions of this Agreement, the Restricted
Stock Units will vest as set forth on the Grant Schedule (the date on which
Restricted Stock Units vest being referred to as the “Vesting Date”).

5. Transferability. The Restricted Stock Units are not transferable or
assignable otherwise than by will or by the laws of descent and distribution.
Any attempt to transfer Restricted Stock Units, whether by transfer, pledge,
hypothecation or otherwise and whether voluntary or involuntary, by operation of
law or otherwise, will not vest the transferee with any interest or right in or
with respect to such Restricted Stock Units.

6. Termination of Service. In the event of the Grantee’s termination of service
with the Company, all unvested Restricted Stock Units will vest or be forfeited
according to the terms and conditions of the Grant Schedule. [To the extent
compliance with the requirements of Treasury Regulation § 1.409A-3(i)(2) is



--------------------------------------------------------------------------------

necessary to avoid the application of an additional tax under section 409A of
the Code to the issuance of Shares to the Grantee, then any issuance of Shares
to the Grantee that would otherwise be made during the six-month period
beginning on the date of such termination will be deferred and delivered to the
Grantee immediately following the lapse of such six-month period.]

7. Issuance of Shares.

a. Unless otherwise set forth on the Grant Schedule, within ten (10) business
days following the Vesting Date [(including any accelerated vesting date
provided in the Grant Schedule)], the Company shall issue to the Grantee, either
by book-entry registration or issuance of a stock certificate or certificates, a
number of Shares equal to the number of Restricted Stock Units granted hereunder
that have vested as of such date. Any Shares issued to the Grantee hereunder
shall be fully paid and non-assessable.

b. The Company may require as a condition of the issuance of Shares, pursuant to
Section 7(a) hereof, that the Grantee remit to the Company an amount sufficient
in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the issuance of such
shares. The Committee, in its sole discretion, may permit the Grantee to satisfy
the minimum required withholding obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the applicable issuance date,
with fractional shares being settled in cash.

c. The Grantee will not be deemed for any purpose to be, or have rights as, a
stockholder of the Company by virtue of the grant of Restricted Stock Units,
until shares of Common Stock are issued in settlement of such Restricted Stock
Units pursuant to Section 7(a) hereof. Upon the issuance of a stock certificate
or the making of an appropriate book entry on the books of the transfer agent,
the Grantee will have all of the rights of a stockholder.

d. [If it is determined by the Committee that gross negligence, intentional
misconduct or fraud by Grantee caused or partially caused the Company to have to
restate all or a portion of its financial statements, the Committee, in its sole
discretion, may, to the extent permitted by law and to the extent it determines
in its sole judgment that it is in the best interests of the Company to do so,
require repayment of Shares delivered pursuant to the vesting of the Restricted
Stock Units, or to effect the cancellation of unvested Restricted Stock Units,
if (i) the vesting of the Award was calculated based upon, or contingent on, the
achievement of financial or operating results that were the subject of or
affected by the restatement, and (ii) the extent of vesting of the Award would
have been less had the financial statements been correct.]

8. Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any Shares to be issued thereunder or to effect
similar compliance under any state laws. The Company shall not be obligated to
cause to be issued any Shares, whether by means of stock certificates or
appropriate book entries, unless and until the Company is advised by its counsel
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Shares are traded. The Committee may require, as a condition
of the issuance of Shares pursuant to the terms hereof, that the recipient of
such Shares make such covenants, agreements and representations,



--------------------------------------------------------------------------------

and that any certificates bear such legends and any book entries be subject to
such electronic coding or stop order, as the Committee, in its sole discretion,
deems necessary or desirable. The Grantee specifically understands and agrees
that the Shares, if and when issued, may be “restricted securities,” as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Grantee may
be required to hold the shares indefinitely unless they are registered under the
1933 Act or an exemption from such registration is available.

9. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character by the of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.

10. Withholding. The Company reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable or property transferable to
Grantee any taxes required to be withheld by federal, state or local law as a
result of the grant or vesting of this Award or other disposition of the Shares.

11. Right of Discharge Preserved. The grant of Restricted Stock Units hereunder
will not confer upon the Grantee any right to continue in service with the
Company or any of its subsidiaries or Affiliates.

12. The Plan. By accepting this Award, the Grantee acknowledges that the Grantee
has received a copy of the Plan, has read the Plan and is familiar with its
terms, and accepts the Restricted Stock Units subject to all of the terms and
provisions of the Plan, as amended from time to time. Pursuant to the Plan, the
Board or its Committee is authorized to interpret the Plan and to adopt rules
and regulations not inconsistent with the Plan as it deems appropriate. By
accepting this Award, the Grantee acknowledges and agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or its
Committee upon any questions arising under the Plan.

13. Governing Law. This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement shall
be governed by, and enforced in accordance with, the laws of the State of
Delaware, without regard to the application of the principles of conflicts of
laws.

The Award is made by the Company as of the date stated in the introductory
paragraph.



--------------------------------------------------------------------------------

BOJANGLES’, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Grant Schedule

 

Grantee’s name:      [Grantee] Grant Date:      [Grant Date]

1.  Number of Restricted Stock Units granted:

     [# of RSUs]

2.  Vesting: [The Restricted Stock Units will vest in accordance with the
schedule below, provided in each case that the Grantee has remained in
continuous service with the Company through such date:]

 

 

Number of Vested

Restricted Stock Units

  

Date

[            ]    [            ] [            ]    [            ] [            ]
   [            ] [            ]    [            ]

Total: [shares]        

  

[OR]

[Subject to the Grantee’s continued service to the Company through the Vesting
Date,100% of the Restricted Stock Units will vest on the date of the Company’s
next annual stockholder meeting following the Grant Date.]    

[In the event of a Change in Control while the Grantee remains in service with
the Company, all of the then unvested Restricted Stock Units will vest as of the
date of such Change in Control.]

[If the Grantee ceases to provide services to the Company as a result of:
(i) his or her Disability, or (ii) his or her death, all of the then unvested
Restricted Stock Units will vest as of the date of such cessation of service.]

[Unless otherwise provided for above], if the Grantee’s service to the Company
ceases for any reason, any Restricted Stock Units that are then still subject to
vesting conditions as of such date shall be immediately forfeited with no other
compensation due to the Grantee.

 

BOJANGLES’, INC.

By:  

 

Name:   Title:   DATED:  

 